DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 09/23/2020.
Application filed 09/23/2220.
Applicant’s PgPUB: 2021/0092165
Claims:
Claims 1-20 are pending.
Claims 1 and 11 are independent.
IDS:
New IDS:
IDS filed 02/09/2021 has been considered.
IDS filed 09/23/2020 has been considered.
Continuity/Priority Data:
This Application claims priority to Non-Provisional Application No. Korean Application No. KR10-2019-0116941 filed 09/23/2019.
Certified copy filed 10/11/2020
Regarding 112(f):
Claim 1 will not invoke review under 35 USC 112(f).  A processor is performing the function which denotes structure and therefore does not meet the 3-prong analysis for 112(f).	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10-12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0004222 A1 to Huang et al. (“Huang”) in view of U.S. Patent Application Publication No. 2008/0259870 A1 to Olvera-Hernandez et al. (“Olvera”).
As to claim 1, Huang discloses:
an electronic device (Fig. 4) comprising: 
a communication circuit (Fig. 4); 
a processor operatively connected to the communication circuit; and 
a memory operatively connected to the processor (Fig. 4), 
wherein the processor is configured to: 
update an application including IP multimedia subsystem (IMS)-related data, based on update data received from a first server (Fig. 1, FOTA Server, 150) through the communication circuit (Fig. 4, 450, Network I/F) (¶0014-¶0016, ¶0027, ¶0028, ¶0040 – Huang teaches use of FOTA update for the UE and change of IMEI-IMS association.); 
Olvera discloses what Huang does not expressly disclose.
Olvera discloses:
based on the application update, obtain updated IMS-related data through the application (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration); and 
renew IMS configuration information, based on the obtained IMS-related data (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)).
Huang and Olvera are analogous arts because they are from the same field of endeavor with respect to updating devices within a network environment.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate IMS re-registration as discussed in Olvera with FOTA implementation as discussed in Huang by adding the functionality of Olvera to the system/method of Huang in order to perform handovers and register IMS clients with application server (Olvera, ¶0007).
	
As to claim 2, Huang and Olvera discloses:
device of claim 1, and
Olvera discloses:
(Fig. 3A-F, ¶0041, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration).  The update is performed using the MIH (i.e., second server) using the communication interface of the client (see ¶0041)).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 4, Huang and Olvera discloses:
device of claim 1, and
Olvera discloses:
wherein the processor is further configured to: 
determine whether there is an update of second data related to model information of the electronic device based on the obtained IMS-related data (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)); and 
based on an update of the second data, renew the IMS configuration information (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 5, Huang and Olvera discloses:
device of claim 1, and
Olvera discloses:
wherein the processor is further configured to: 
based on an update of the application, execute the application (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)); and 
obtain the updated IMS-related data through the executed application (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 10, Huang and Olvera discloses:
device of claim 1, 
Olvera discloses:
wherein the processor is further configured to 
receive update data for the application including the IMS-related data through the communication circuit using another application provided by an operator of the first server (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 11, similar rejection as to claim 1.
As to claim 12, similar rejection as to claim 2.
As to claim 14, similar rejection as to claim 4.
As to claim 15, similar rejection as to claim 5.
As to claim 20, similar rejection as to claim 10.

Claims 3, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0004222 A1 to Huang et al. (“Huang”) in view of U.S. Patent Application Publication No. 2008/0259870 A1 to Olvera-Hernandez et al. (“Olvera”) in view of U.S. Patent Application Publication No. 2008/0089290 A1 to Coulas et al. (“Coulas”)
As to claim 3, Huang and Olvera discloses:
device of claim 1, 
Coulas discloses what Huang and Olvera does not expressly disclose.
Coulas discloses:
wherein the processor is further configured to: 
determine whether there is an update of first data related to a mobile network operator providing an IMS service to the electronic device based on the obtained IMS-related data (Figs. 4-5, ¶0059 – Coulas teaches have a new contact address (i.e, update data) and then re-registering with the IMS network (i.e., IMS configuration information).  A new contact information would be related to a provider (i.e., MNO)); and 
based on an update of the first data, renew the IMS configuration information (Figs. 4-5, ¶0059 – Coulas teaches have a new contact address (i.e, update data) and then re-registering with the IMS network (i.e., IMS configuration information)).
Huang, Olvera and Coulas are analogous arts because they are from the same field of endeavor with respect to updating devices within a network environment.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate IMS update and re-registration as discussed in Coulas with IMS re-registration as discussed in Olvera with FOTA implementation as discussed in Huang by adding the functionality of Coulas to the system/method of Huang and Olvera in order to extend the IMS network to allow terminals to create new connections (Coulas, ¶0010).

As to claim 9, Huang and Olvera discloses:
device of claim 1, 
Coulas discloses what Huang and Olvera does not expressly disclose.
Coulas discloses:
wherein the IMS-related data comprises at least one of mobile network operator (MNO) information, global configuration information, IMS profile information (Figs. 4-5, ¶0059 – Coulas teaches have a new contact address (i.e, update data) and then re-registering with the IMS network (i.e., IMS configuration information).  A new contact information would be related to a provider (i.e., MNO)). The suggestion/motivation and obviousness rejection is the same as in claim 3.

As to claim 13, similar rejection as to claim 3.
As to claim 19, similar rejection as to claim 9.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0004222 A1 to Huang et al. (“Huang”) in view of U.S. Patent Application Publication No. 2008/0259870 A1 to Olvera-Hernandez et al. (“Olvera”) in view of U.S. Patent Application Publication No. 2020/0359212 A1 to Chen et al. (“Chen”)
As to claim 6, Huang and Olvera discloses:
device of claim 5, 
Chen discloses what Huang and Olvera do not expressly disclose.
Chen discloses:
wherein the processor is further configured to: 
identify a key request from the executed application (¶0033 – Chen teaches use of public and private keys to decrypt information (i.e., profile information)); 
(¶0033 – Chen teaches use of public and private keys to decrypt information (i.e., profile information)); and 
obtain decrypted data as the updated IMS-related data from the executed application, based on the key (¶0033 – Chen teaches use of public and private keys to decrypt information (i.e., profile information)).
Huang, Olvera and Chen are analogous arts because they are from the same field of endeavor with respect to updating devices within a network environment.
  	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate decryption and private/public keys as discussed in Chen with IMS re-registration as discussed in Olvera with FOTA implementation as discussed in Huang by adding the functionality of Chen to the system/method of Huang and Olvera in order to provide a mechanism for encrypting and decrypting transmitted information over a network (Chen, ¶0033).

As to claim 16, similar rejection as to claim 6.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0004222 A1 to Huang et al. (“Huang”) in view of U.S. Patent Application Publication No. 2008/0259870 A1 to Olvera-Hernandez et al. (“Olvera”) in view of U.S. Patent Application Publication No. 2013/0203465 A1 to Ali et al. (“Ali”)
As to claim 7, Huang and Olvera discloses:
device of claim 1, 
Ali discloses what Huang and Olvera do not expressly disclose.
Ali discloses:
wherein the processor is further configured to: 
identify a request to delete the application (¶0054, ¶0066 – Ali teaches adding or removing IARI for a ME/UE and then refreshing the IMS registration because of the addition or removal); 
based on the deletion request, delete the application (¶0054, ¶0066 – Ali teaches adding or removing IARI for a ME/UE and then refreshing the IMS registration because of the addition or removal); and 
based on the deletion of the application, initialize the IMS configuration information (¶0054, ¶0066 – Ali teaches adding or removing IARI for a ME/UE and then refreshing the IMS registration because of the addition or removal).
Huang, Olvera and Ali are analogous arts because they are from the same field of endeavor with respect to updating devices within a network environment.
  	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate IMS information and re-registration as discussed in Ali with IMS re-registration as discussed in Olvera with FOTA implementation as discussed in Huang by adding the functionality of Ali to the system/method of Huang and Olvera in order to demonstrate triggering of a registration refresh (Ali, ¶0066).

As to claim 8, Huang, Olvera and Ali discloses:
device of claim 7, and
Ali discloses:
wherein the processor is further configured to 
request a second server to configure an IMS service through the communication circuit, based on a configured value related to the initialized IMS configuration information (Fig. 3A-F, ¶0042, ¶0043 - Olvera teaches an update for a UE is triggered by a policy entity (update triggering another update) which requires a IMS re-registration (i.e, renew IMS configuration)).  The suggestion/motivation and obviousness rejection are the same as in claim 7.

As to claim 17, similar rejection as to claim 7.
As to claim 18, similar rejection as to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445